[Cite as State v. Anderson, 2022-Ohio-3486.]

                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO,                                    CASE NO. 2021-T-0056

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        - vs -                                    Court of Common Pleas

JAMICHAEL ANDERSON,
                                                  Trial Court No. 2021 CR 00385
                 Defendant-Appellant.


                                               OPINION

                                  Decided: September 30, 2022
                                Judgment: Reversed and remanded


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Jason M. Jordan, Jason M. Jordan Legal Services, LLC, 3580 Darrow Road, Stow, OH
44224 (For Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Jamichael Anderson, appeals the November 17, 2021 Judgment

Entry of the Trumbull County Court of Common Pleas sentencing him to 12-months

imprisonment following a jury trial. On appeal, Mr. Anderson challenges the sufficiency

of the evidence presented at trial. For the reasons set forth herein, the judgment is

reversed and remanded.

        {¶2}     Following his release from Nobel Correctional Institution in Caldwell, Ohio

on February 17, 2021, Mr. Anderson was required to report to Oriana House in Akron,

Ohio, though whether he received notice of his reporting requirements is at issue in this
appeal. When he did not report, his Parole Office, Kayla Miller, filed a sanction against

him, and he was arrested on May 23, 2021.

       {¶3}   Mr. Anderson was indicted on one count of Escape, a felony of the fifth

degree, in violation of R.C. 2921.34(A)(3)&(C)(3). He pleaded not guilty, and the case

proceeded to trial before a jury. At the close of the state’s arguments, defense counsel

moved for dismissal arguing the state failed to provide evidence on each essential

element. The court denied the motion. Ultimately, Mr. Anderson was found guilty and

sentenced to 12-months imprisonment. Mr. Anderson filed the instant appeal, assigning

one error for our review, which states:

       {¶4}   The trial court committed reversible error when it failed to grant
              Defendant-Appellant’s Motion for judgment of acquittal where the
              State failed to provide sufficient evidence to meet all of the essential
              elements of the charge of Escape.

       {¶5}   “A motion for acquittal may be granted only when, construing the evidence

most strongly in favor of the state, the evidence is insufficient to sustain a conviction.”

State v. Grate, 164 Ohio St.3d 9, 2020-Ohio-5584, ¶146, citing State v. Scott, 6th Dist.

Sandusky No. S-02-026, 2003-Ohio-2797, ¶20 and Crim.R. 29. “‘“[S]ufficiency” is a term

of art meaning that legal standard which is applied to determine whether the case may

go to the jury or whether the evidence is legally sufficient to support the jury verdict as a

matter of law.’” State v. Thompkins, 78 Ohio St.3d 380, 386 (1997), quoting Black’s Law

Dictionary 1433 (6th Ed.1990).       “The heart of a sufficiency allegation is that the

prosecution failed to present evidence on each element of its claim.” State v. Coleman,

11th Dist. Ashtabula No. 2006-A-0075, 2007-Ohio-3204, ¶25, citing State v. Schlee, 11th

Dist. Lake No. 93-L-082, *14, 1994 WL 738452 (Dec. 23, 1994). “An appellate court’s

function when reviewing the sufficiency of the evidence to support a criminal conviction

                                             2

Case No. 2021-T-0056
is to examine the evidence admitted at trial to determine whether such evidence, if

believed, would convince the average mind of the defendant’s guilt beyond a reasonable

doubt.” State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus. “The

relevant inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt.” Id. “A claim of insufficient evidence invokes a

question of due process, the resolution of which does not allow for a weighing of the

evidence.” State v. Wright, 11th Dist. Lake No. 2021-L-107, 2022-Ohio-1815, ¶32, citing

State v. Habo, 11th Dist. Portage No. 2012-P-0056, 2013-Ohio-2142, ¶14.

       {¶6}   R.C. 2921.34(A)(3), of which Mr. Anderson was convicted, states:

       {¶7}   No person, knowing the person is under supervised release
              detention or being reckless in that regard, shall purposely break or
              attempt to break the supervised release detention or purposely fail
              to return to the supervised release detention, either following
              temporary leave granted for a specific purpose or limited period, or
              at the time required when serving a sentence in intermittent
              confinement.

       {¶8}   On appeal, Mr. Anderson challenges whether the state presented sufficient

evidence that he was given notice of where, when, and to whom to report for his post-

release control. Deborah King, Administrative Assistant I at Nobel Corrections Institute

where Mr. Anderson was imprisoned, testified that prior to the Covid-19 pandemic, the

parole officers would meet with inmates prior to their release and have them sign various

paperwork. Due to the pandemic, however, the parole officers were working from home,

and Ms. King was tasked with having inmates sign the Conditions of Supervision form

prior to being released and parole officers met with inmates virtually. However, nothing

in the record establishes that a parole officer met virtually with Mr. Anderson prior to his

release.
                                             3

Case No. 2021-T-0056
       {¶9}   Ms. King also testified that it was not her role to give inmates their release

paperwork, which contained their reporting requirements: “I don’t give that to him, the

cashier’s office does the day he leaves. Unless – if he leaves on a weekend, he will

receive that – he’ll sign for everything and then he will receive it in a manilla envelope

when he leaves.” She testified that the release paperwork tells released inmates what

day, what time, and to whom to report following their release; however, she did not see

the release paperwork for Mr. Anderson. Furthermore, the Conditions of Supervision form

that she had Mr. Anderson sign did not contain this information.

       {¶10} DEFENSE COUNSEL: * * * Is there anything on this that tells Mr.
             Anderson who, what, when, where, why to report to on what day or
             anything on this form? This Conditions of Supervision?

       {¶11} MS. KING: Not on this form. It does not. * * * But he would get that
             when he – the day he is released.

       {¶12} DEFENSE COUNSEL: But you didn’t see that?

       {¶13} MS. KING: I didn’t see that. * * *

       {¶14} Next Kayla Miller, the parole officer at the Ohio Department of Rehabilitation

and Corrections to whom Mr. Anderson was assigned, testified that she received a copy

of the Report Instructions that Mr. Anderson received upon his release, which include

where, when, and to whom he was required to report, though these documents were not

submitted as evidence. She also testified that Mr. Anderson had been on post-release

control in the past, and that he would have known the procedures related to post-release

control reporting.

       {¶15} The state notes that at no point in his conversations with Ms. King did Mr.

Anderson ever indicate or claim that he was unaware of his reporting requirements. On

the other hand, nothing in the record indicates that Mr. Anderson conceded that he was


                                             4

Case No. 2021-T-0056
aware of his reporting requirements. In an attempt to show Mr. Anderson acted with

intent, the state presented a recorded call made from Mr. Anderson to his mother a few

days before trial, in which he stated that all he did was not report to his parole officer.

However, this call was made after Mr. Anderson was indicted and fully aware of the

charges against him, thus, it does not support the state’s argument that at the time he

failed to report to his parole officer, he knew when and how he was to report to his parole

officer. Moreover, during the call, he states that all he signed was the list of rules to abide

by while on post-release control, presumably the Conditions of Supervision form to which

Ms. King testified.

       {¶16} In sum, the state presented evidence that Mr. Anderson was aware that he

was under post-release control; that he had previously been under post-release control

and should have known the procedures; and that his parole officer received a copy of the

same paperwork he received when he was released which contained when and where

he was required to report. However, this paperwork was not entered into evidence; and

no one with firsthand knowledge testified that Mr. Anderson received a copy. Moreover,

Ms. King testified at one point that “if he leaves on a weekend, he will receive [the

reporting requirement paperwork]” while Ms. Miller testified that he was released on

February 17, 2021, a Wednesday. Even though Ms. King previously worked in the

cashier’s office where they gave out the reporting paperwork, she testified that

procedures and job duties for various personnel had recently changed due to Covid-19,

including that her role now required giving inmates their Conditions of Supervision

paperwork and that the parole officers were no longer meeting with inmates in person

prior to their release to go through paperwork. No testimony established that a parole

officer met with Mr. Anderson virtually prior to his release.
                                              5

Case No. 2021-T-0056
      {¶17} There can be no doubt that Mr. Anderson knew he was on post-release

control. However, even though Mr. Anderson had been on post-release control before,

and been convicted of Escape in the past, the state was required to provide evidence of

every element of Escape, including sufficient evidence to establish beyond a reasonable

doubt that Mr. Anderson acted purposely in failing to report. To that end, the state needed

to show that Mr. Anderson had knowledge, or acted recklessly in failing to have

knowledge, of his reporting requirements. The testimony that the standard procedure

was to provide inmates with their post-release reporting requirements was insufficient in

this case to establish that Mr. Anderson had received such notice because there was no

first-hand-knowledge testimony that Mr. Anderson received that notice, and there was

testimony that there were recent procedural changes due to the pandemic. Without that

showing, we find that no reasonable finder of fact could find beyond a reasonable doubt

that Mr. Anderson acted purposely in failing to report for post-release control when

viewing the evidence in favor of the prosecution. Mr. Anderson’s conviction is therefore

vacated.

      {¶18} Accordingly, Mr. Anderson’s sole assignment of error has merit.

      {¶19} In light of the foregoing, the judgment of the Trumbull County Court of

Common Pleas is reversed and remanded.



THOMAS R. WRIGHT, P.J.,

MATT LYNCH, J.,

concur.




                                            6

Case No. 2021-T-0056